 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    OMAR CASILLAS,                                  No. 1:17-00511-LJO-SKO
12                         Petitioner,
13           v.                                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS TO DENY
14    SECRETARY OF CORRECTIONS,                       RESPONDENT’S MOTION TO DISMISS
15                         Respondent.                (Docs. 40, 45)
16

17
            Petitioner Omar Casillas is a state prisoner proceeding with a petition for writ of habeas
18
     corpus pursuant to 28 U.S.C. § 2254. The Court referred the matter to the Magistrate Judge
19
     pursuant to 28 U.S.C. § 636(b)(1) and Local Rules 302 and 304.
20
            On August 16, 2018, the Magistrate Judge filed findings and recommendations in which
21
     she recommended that the Court deny Respondent’s motion to dismiss the petition. The findings
22
     and recommendations, which were served on all parties, provided that objections could be served
23
     within thirty days.
24
            On October 9, 2018, Respondent filed objections. In accordance with the provisions of 28
25
     U.S.C. § 636(b)(1)(C), having carefully reviewed the entire file de novo and considered
26
     Respondent's objections, the Court concludes that the findings and recommendations are supported
27
     by the record and proper analysis.
28
                                                     1
 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. The findings and recommendations filed August 16, 2018, be adopted in full (Doc. 45);
 3
          2. Respondent’s motion to dismiss (Doc. 40) is denied;
 4
          3. Respondent is ordered to file an answer to the petition within 60 days of this Order.
 5

 6   IT IS SO ORDERED.
 7
       Dated:   December 11, 2018                       /s/ Lawrence J. O’Neill _____
 8                                             UNITED STATES CHIEF DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
